DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “sleeve” and “diffusing material” must be shown or the feature(s) canceled from the claim(s) 8-11 and 19-20.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure 

Claim Objections
Claim 1 is objected to because of the following informalities:  inconsistent terminology with specification.  Specifically, the limitation “delivery chamber” is “delivery mechanism” as describe in the specification.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14, 17, 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  This claim is an omnibus type claim.

Claim 17, the limitation “30 ng” is unclear.  There was not any support for this limitation.

Claims 19-20, the limitation “diffusing material surrounding or within the air channel” do not have any support from the specification and drawing.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 18, and 22 are rejected under 35 U.S.C. 102(a1) as being anticipated by Kobal (WO 2017/149152).

Regarding claim 1, Kobal disclose an e-cigarette, comprising:
a carrier reservoir (14) configured to store a carrier liquid (pre-vapor formulation);
an atomizer (un-numbered, inside the housing 6) configured to aerosolize the carrier liquid into an aerosol;

a flavorant reservoir (80) configured to store a flavorant liquid;
an air channel (channel 21 is extending all the way to outlet 31) extending from the carrier reservoir to the flavorant reservoir and from the flavorant reservoir to a mouthpiece (30), the air channel configured to provide an airway for delivering the aerosol via the mouthpiece to a user; and
a delivery chamber (S1) configured to expose the flavorant liquid to the air channel;
wherein the delivery chamber is positioned downstream of the atomizer along the air channel.

Regarding claim 18, Kobal disclose the carrier liquid is substantially free of flavorants (page 8, lines 9-25).

Regarding claim 22, Kobal disclose an apparatus, comprising:
a first chamber (14) configured to store a carrier liquid, the carrier liquid free of flavorants;
a second chamber  (80) located proximal relative to the first reservoir and connected to the first reservoir via a first channel (21) comprising a first aerosol nozzle, the second chamber configured to store a flavorant liquid; and
a mouthpiece (30)  located proximal relative to the second chamber and connected to the second chamber via a second channel comprising a second aerosol nozzle (84); 

wherein the second chamber is configured to, in use, receive the aerosol from the first chamber and expose the aerosol to the flavorant liquid to generate a flavored aerosol that passes through the second aerosol nozzle of the second channel to the mouthpiece.

Claims 19-21 are rejected under 35 U.S.C. 102(a1) as being anticipated by Buchberger (US 2017/0112190).
Regarding claim 19, Buchberger disclose a flavorant reservoir module of an e-cigarette, comprising:
a chamber (2) having a first end (at 7, see Fig. 2) and a second end (at mouthpiece 4), the first end configured to couple with an atomizer (1) and house a flavorant liquid (6) separately from the atomizer; and
an air channel (26 and entire cavity that receiving 21, 22, 23, 25) positioned within the chamber and configured to accommodate an aerosol flow through the chamber, the first and second ends of the chamber located along the air channel.
	
	Regarding claim 20, Buchberger disclose air channel is surrounded by a diffusing material (25) 

Regarding claim 21, Buchberger disclose a diffusing material (21, 22, 23) is positioned within the air channel.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art (Figure 1) in view of Karles (CA 3,021,371).
Applicant’s APA disclose an e-cigarette, comprising:
a carrier reservoir (122) configured to store a carrier liquid;
an atomizer (116) configured to aerosolize the carrier liquid into an aerosol;
a power source (108) configured to provide an electrical current to the atomizer;
	an air channel (120);
	a mouth piece (105);

Applicant’s APA substantially disclosed the claimed invention except a flavorant reservoir.

Karles teach a flavorant reservoir (24) is with delivery chamber (26) positioned downstream along air channel (19).



Regarding claim 2, in the modified e-cigarette, the Applicant’s APA in view of Karles disclose passage of the aerosol through the delivery chamber aerosolizes the flavorant liquid into the aerosol.

Regarding claim 3, in the modified e-cigarette, the Applicant’s APA in view of Karles disclose the carrier liquid is aerosolized at a first temperature and the flavorant liquid is fume aerosolized at a second temperature, the second temperature being below the first temperature (the carrier liquid is heated by the heating coil while the flavorant liquid is not.  Therefore, the temperature of the flavorant liquid is lower that the temperature of the carrier liquid).

Regarding claim 4, in the modified e-cigarette, the Applicant’s APA in view of Karles aerosolizing the flavorant liquid at the second temperature reduces the formation of at least one of formaldehyde, acetaldehyde, and acrolein relative to aerosolizing the flavorant liquid at the first temperature.

Regarding claim 5, in the modified e-cigarette, the Applicant’s APA further comprising a first module (104) containing the atomizer for aerosolizing the carrier liquid at a first temperature.



Regarding claim 7, in the modified e-cigarette, the Applicant’s APA in view of Karles disclose the second module and the first module can be assembled together by one or more couplings (see Karles’s abstract).

	Regarding claim 12, in the modified e-cigarette, the Applicant’s APA in view of Karles
the power source comprises a battery, and the flavorant reservoir, the carrier reservoir, and the battery are modular and attachable by one or more threaded connections (Karles’s thread 74, 84).

Regarding claim 13, in the modified e-cigarette, the Applicant’s APA disclose the carrier liquid comprises at least one of propylene glycol, vegetable glycerin, nicotine, water, and ethanol.

Regarding claim 17, in the modified e-cigarette, the Applicant’s APA in view of Karles substantially disclosed the claimed invention except to mention less than 30 ng of formaldehyde per puff are produced for a common-use vaping topography.  
It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitation.  Ex Parte Masham, 2 USPQ2d 1647 (1987).
	
Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art (Figure 1) in view of Karles (CA 3,021,371) and further in view of Kobal WO 2017/149152).
Applicant’s APA in view of Karles substantially disclosed the claimed invention except the flavorant liquid is gel comprises at least one of maltol, benzyl alcohol, ethyl maltol, vanillin, ethyl vanillin, and limonene.

	Kobal teach the gel (page 12, line 34) flavorant Limonene (page 3, line 34).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide the gel Limonene flavor into the modified e-cigarette of the Applicant’ APA, as taught by Kobal for adding flavor. 

Allowable Subject Matter
Claims 8-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUC T NGUYEN whose telephone number is (571)272-2011. The examiner can normally be reached monday-friday (7-4).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRUC T NGUYEN/Primary Examiner, Art Unit 2833